Citation Nr: 1145620	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1969 and from September 1990 to May 1991.  He had service in Vietnam and in the Southwest Asia theater of operations, and has been the Purple Heart medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a November 2009 informal conference hearing before a Decision Review Officer (DRO) and at an October 2011 hearing before the Board at the RO.  An informal conference report and transcript, respectively, are of record.    

Additional evidence and written waiver of RO review were both received at the October 2011 hearing before the Board at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that at the October 2011 hearing before the Board at the RO, the Veteran provided testimony regarding injuring to his back in service.  He testified that he had first injured it moving ammunition and later reinjured it during an actual combat situation.  In a statement received in February 2008, he elaborated on the latter and stated that he aggravated his back as he was running away from enemy fire that evening when his base was under attack.  At the October 2011 hearing, he further testified that during his second period of active duty service, he injured his back again lifting trash barrels.

A review of the Veteran's service treatment records show that on a July 1977 report of medical history, the Veteran checked the appropriate box to indicate a past/current history of recurrent back pain.  Additionally, a February 1991 service treatment record shows that the Veteran complained of having back pain on the right side under his shoulder blade.  Post service private and VA treatment records show current treatment for his low back disability.  

Although the record shows post-service treatment for back complaints, it does not appear that a VA examination with a nexus medical opinion has been conducted.  Under the circumstances, the Veteran's statement regarding a combat injury must be considered under the provisions of 38 U.S.C.A. § 1154(b) (West 2002).  As such, the Board finds that a VA examination is required to meet the duty to assist the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of his current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should be informed that the fact of the inservice combat-related back injury is to be presumed.  Then, after reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current low back disability is causally related to service, to include the claimed combat-related injury?  

		A rationale should be provided.

If the Veteran fails to report for the examination, the claims file must nevertheless be forwarded to an examiner for review and for the requested nexus opinion. 

2.  In the interest of avoiding further remand, the RO should review the examination report and nexus opinion to ensure that it is responsive to the posed question and supported by a rationale.  If not, the RO should return the report to the examiner for remedial action. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO's analysis should include discussion of the provisions of 38 U.S.C.A. § 1154(b) as they may apply to this case.  If the benefit sought is not granted, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


